DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 7, 8, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (US 2009/0267238)
Regarding claim 1, Joseph teaches a die in fig. 4, comprising:
a plurality of semiconductor sections (refer to 130/120);
an interconnection structure (415) connecting the plurality of semiconductor sections (120/130) to provide a functionally monolithic base die, the interconnection structure includes: 
one or more bridge die (415) that connect one or more of the plurality of semiconductor sections to one or more other semiconductor sections (120/130) or a top layer interconnect structure that connects the plurality of semiconductor sections or both the one or more bridge die and the top layer interconnect structure.
Regarding claim 3, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, Joseph teaches the bridge die (415) is connected above first and second semiconductor sections (120/130).
Regarding claim 7, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, Joseph teaches the plurality of semiconductor sections includes separable quadrants (see fig. 6).
Regarding claim 8, Joseph teaches a package in fig. 4, comprising: 
a package substrate (110); 
a die (400) on the package substrate (110) including: 
a plurality of semiconductor sections(120/130); 

one or more bridge die (415) that connect one or more of the plurality of semiconductor sections to one or more other semiconductor sections or a top layer interconnect structure that connects the plurality of semiconductor sections or both the one or more bridge die and the top layer interconnect structure; and, 
a computation die (126/136) above each of the semiconductor sections (see fig. 4).
Regarding claim 10, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, fig. 4 of Joseph teaches the bridge die (415) is connected above first and second semiconductor sections (120/130).
Regarding claim 14, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, Joseph teaches the plurality of semiconductor sections includes separable quadrants (see fig. 6).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braunisch (US 2010/0327424)
Regarding claim 1, Braunisch teaches a die in fig. 13, comprising:
a plurality of semiconductor sections (refer to 1231);

one or more bridge die that connect one or more of the plurality of semiconductor sections to one or more other semiconductor sections or a top layer interconnect structure (1231) that connects the plurality of semiconductor sections or both the one or more bridge die and the top layer interconnect structure (see fig. 13).
Regarding claim 2, Braunisch teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, fig. 13 of Braunisch teaches top layer interconnect structure (1370) includes stitch wires that connect top layer interconnects that correspond to a first semiconductor section to top layer interconnects that corresponding to a second semiconductor section.

Claims 1,4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 20150028486).
Regarding claim 1, Liu teaches a die in fig. 1, comprising:
a plurality of semiconductor sections (refer to 102a/102b);
an interconnection structure (104) connecting the plurality of semiconductor sections (102/103) to provide a functionally monolithic base die, the interconnection structure includes: 
one or more bridge die (105) that connect one or more of the plurality of semiconductor sections to one or more other semiconductor sections (102a/102b) or a 
Regarding claim 4, Liu teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, the bridge die (105) is connected underneath first and second semiconductor sections (102a/102b).
Regarding claim 5, Liu teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above. Besides, Liu teaches the bridge die (105) includes interconnect input/output (I/O) logic (see par. 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Joseph as applied to claim 8 above, and further in view of Liu (US 2015/0028486).
Regarding claim 11, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above except for the bridge die is connected underneath first and second semiconductor sections. 
Liu teaches the same field of an endeavor wherein the bridge die (105) is connected underneath first and second semiconductor sections (102a/102b).
Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the bridge die is connected underneath first and second semiconductor sections as taught by Liu in the teaching of Joseph so that it provides an alternative way of making products.
Regarding claim 12, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above except for the bridge die (105) includes interconnect input/output (I/O) logic.
Liu teaches the same field of an endeavor wherein the bridge die (105) includes interconnect input/output (I/O) logic (see par. 20).
Thus, it would have been obvious to one having ordinary skill in the art before the invention was made to include the bridge die is connected underneath first and second 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Liu as applied to claim 1 above, and further in view of BOLISON (EP 2234158)
Regarding claim 6, Liu teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above except for the bridge die includes a plurality of SRAM semiconductor layers.
BOLISON teaches a same field of an endeavor wherein a die (110) includes a plurality of SRAM semiconductor layers (112) (see fig. 1B).
Thus, it would have been obvious to one having ordinary skills in the art before the invention was made to include the bridge die includes a plurality of SRAM semiconductor layers as taught by BOLISON in the teaching of Liu so that it controls the speed and density of communications between the vertically stacked dies and the substrate (see par. 9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Joseph as applied to claim 8 above, and further in view of BOLISON (EP 2234158)
Regarding claim 13, Joseph teaches all the limitations of the claimed invention for the same invention for the same reasons as set forth above except for except for the bridge die includes a plurality of SRAM semiconductor layers.
BOLISON teaches a same field of an endeavor wherein a die (110) includes a plurality of SRAM semiconductor layers (112) (see fig. 1B).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method comprising: “forming stitching structures to connect interconnects corresponding to die quadrants of sets of die quadrants on a wafer; singulating the wafer into the sets of die quadrants and test the sets of die quadrants” in combination of all of the limitations of claim 15. Claims 16-20 include all of the limitations of claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818